Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6060755 to Ma et al. (Ma).
Regarding Claim 1, Ma teaches a thin film transistor (Ma states “in the case of bulk CMOS device applications” which necessarily implies thin film structures were contemplated) structure comprising: 
a dielectric layer 56 formed on a substrate 52, wherein the dielectric layer is a zirconium containing material comprising aluminum (Col. 5 lines 47-59); and 
gate 58, source and drain (although S/D electrodes aren’t shown, the device is referred to as  MOSFET which requires S/D electrodes) electrodes formed on the substrate, wherein the gate, source and drain electrodes are formed above or below the dielectric layer (gate is shown above layer 56, the source and drain electrodes, implied by the MOSFET structure, must be either above or below the dielectric as no other options exist).

Regarding Claim 9, Ma teaches the structure of claim 1, wherein: the zirconium containing material comprising aluminum has an amorphous structure (Abstract); or the zirconium containing material comprising aluminum is aluminum doped ZrO2; or the zirconium containing material comprising aluminum is formed by an ALD process or a PE-ALD process; or the zirconium containing material comprising aluminum has an aluminum concentration between about 6 atm % and about 20 atm %.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of U.S. Pat. No. 8993455 to Ahn et al. (Ahn)
Regarding Claim 2, Ma teaches the structure of claim 1, but does not explicitly teach that the dielectric layer is a composite film layer having a first layer formed by the zirconium containing material comprising aluminum and a second layer formed by a zirconium containing material.
However, in analogous art, Ahn teaches a stack of ZrAlO layers 308-316. It would have been obvious to the person of ordinary skill at the time of filing to include further Zr containing materials stacked in order to enable further miniaturization of electronic devices, as taught by Ahn in the background section.

Regarding Claim 3, Ma and Ahn teach the structure of claim 2, wherein the first layer comprising the zirconium containing material comprising aluminum has an amorphous structure (Ma, Abstract).

Regarding Claims 5 and 6, Ma and Ahn teach the structure of claim 2, wherein the first layer is an aluminum doped ZrO2 layer having a dielectric constant between about 15 and 50 (ZrO2 has a dielectric constant of 25, see 20070059881, [0031]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of U.S. Pat. No. 20110031517 to Huang et al. (Huang)
Regarding Claim 2, Ma teaches the structure of claim 1, but does not explicitly teach: 
a capacitor layer formed on the gate electrode, wherein the capacitor layer is fabricated from a zirconium containing material comprising aluminum or the capacitor layer is a composite film layer having a first portion fabricated from a zirconium containing material comprising aluminum and a second portion fabricated from the zirconium containing material.
	However, in analogous art, Huang teaches in Fig. 1I a capacitor structure comprising a capacitor layer G that is over a gate electrode 121.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Huang in order to form a pixel, as taught by Huang throughout.
	Ma and Huang do not explicitly teach an Al:ZrO2 dielectric. However, in analogous art, Rui teaches that MIM caps such as the one suggested by Huang should have high K dielectrics such as  Al:ZrO2.  It would have been obvious to the person of ordinary skill at the time of filing to modify Huang with the dielectric of Rui in order to scale devices down, as taught by Rui throughout.  Regarding Claim 8, a the patentability of a device rests on its structural limitations, not its mode of manufacture. See MPEP 2113.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVREN SEVEN/Primary Examiner, Art Unit 2812